TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 12, 2017



                                       NO. 03-16-00233-CV


       Steven B. Aubrey, Individually, and as Beneficiary of, on behalf of, and for the
                      benefit of the Aubrey Family Trust, Appellant

                                                  v.

           United Heritage Credit Union and Wilford P. Schroeder, Jr., Appellees




         APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND GOODWIN
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the order signed by the trial court on January 8, 2016. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s order. Therefore, the Court affirms the trial court’s order. The appellant shall pay

all costs relating to this appeal, both in this Court and in the court below.